Order entered November 2, 2015




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-15-01283-CV

TEXAS HEALTH RESOURCES, TRUMBULL INSURANCE COMPANY AND TEXAS
         HEALTH PRESBYTERIAN HOSPITAL DALLAS, Appellants

                                            V.

                                 NINA PHAM, Appellee

                     On Appeal from the 68th Judicial District Court
                                 Dallas County, Texas
                          Trial Court Cause No. DC-15-02252

                                        ORDER
       We GRANT court reporter Georgina E. T. Ware’s October 30, 2015 request for

extension of time and ORDER the reporter’s record be filed no later than December 2, 2015.

Because this is an accelerated appeal, no further extensions will be granted absent exigent

circumstances.


                                                   /s/   CRAIG STODDART
                                                         JUSTICE